DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 July 2021 has been entered.
Claims 28-31 are new.  Claims 14, 19, 20 and 23 are cancelled.  Claims 2, 4-10, 15, 16, 21, 22 and 24-31 are pending.
The previous rejections under 35 U.S.C. 112, first and second paragraph have been withdrawn in light of Applicants’ amendment filed 15 July 2021.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2 and 6-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claim recites a nature-based limitation, i.e. heme-containing protein, wherein the heme-containing protein is a plant heme-containing protein, an algal heme-containing protein, a fungal heme-containing protein, a ciliate heme-containing protein, a bacterial heme-containing protein, or a combination thereof.  Here, the closest natural counterparts are naturally occurring heme-containing proteins in a plant, an algae, a fungus, a ciliate, or a bacteria.  There is no indication that there are differences in 
This judicial exception is not integrated into a practical application.  Claim 2 recites an additional element, i.e. one or more of a lipoxygenase inhibitor and an antioxidant; or a shelf life extender.  Here, the antioxidant could merely be a component of, for example, a bacteria where the bacterial heme-containing protein is found.   Claim 2 also recites wherein the additive composition is a powder or a liquid.  While a powder (e.g. spray-dried protein) or liquid (e.g. protein dispersed in a carrier such as water) form may not occur in nature, there is no indication that a heme-containing protein in liquid or powder form changes the structure, function or other properties of the heme-containing protein or for example, the carrier, water.  Claim 2 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the antioxidant, for example, could be nothing more than a component found in nature with the claimed heme-containing protein and the form (i.e. powder or liquid) of the heme-protein does not change its properties.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2, 7, 15, 16, 21 and 24-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bartsch et al. (“Isolation and Properties of Two Soluble Heme Proteins in Extracts of the Photoanaerobe Chromatium”, The Journal of Biological Chemistry, Vol. 234, No. 3 (1960), pp. 825-831) in view of Carpenter et al. (“Rational Design of Stable Lyophilized Protein Formulations: Some Practical Advice”, Vol. 14, No.8, (1997), pp. 969-975).
	Regarding claims 2, 15, 16, 21, 24, 26  and 27,  Bartsch et al. disclose a composition comprising (a) heme protein isolated from a bacteria, Chromatium, in a lyophilized form (i.e. powder form). (p. 825-826/).  	
Bartsch et al. disclose that the Extraction of Heme Proteins isolated heme-protein is purified by successive chromatographic steps (p. 826/Chromatographic Separation and Purification of Chromatium Cytochrome c and RHP).

Carpenter et al. teach designing stable lyophilized protein formulations (p. 969).  Carpenter et al. teach it is important for protein formulations to be stable during shipping and long-term storage, i.e. (p. 969).  Carpenter et al. teach choosing stabilizers which are effective at protecting proteins, i.e. disaccharides (p. 972/Excipients that can fail to stabilize proteins).  Carpenter et al. teach that during lyophilization, the disaccharide forms an amorphous phase with the protein in the dried solid and serves as the primary stabilizer (p. 972).  
Bartsch et al. and Carpenter et al. are combinable because they are concerned with the same field of endeavor, namely lyophilized protein compositions.  It would have been obvious to one of ordinary skill to have added a stabilizer (i.e. such as a disaccharide, as taught by Carpenter et al., to the heme protein  compositions of Bartsch et al. to obtain a lyophilized heme protein product with improved long-term storage stability.  
Regarding claims 7 and 25, modified Bartsch et al. disclose all of the claim limitations as set forth above.  Given Bartsch et al. disclose heme protein from bacteria, the limitations of claim 7 are considered satisfied.  

Claims 2, 4-10, 15, 16, 21, 22 and 24-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Proulx et al. (“Iron Bioavailability of Hemoglobin from Soy Root Nodules Using a Caco-2 Culture Model” – J. Agric. Food Chem., 54, (2006), pp. 1518-1522), as evidenced by De La Parra et al. (“Effect of Processing on the Phytochemical Profiles and Antioxidant Activity of Corn for Production of masa, Tortillas, and Tortilla Chips”, J. Agric. Food Chem., 55, 2007, pp. 4177-4183).
claims 2, 4, 6-10, 15, 16, 21, 22, 24-30, Proulx et al. disclose a dry composition (i.e. food additive) to make a tortilla comprising masa harina and leghemoglobin (heme-containing protein from soybean, i.e. Glycine max, a plant; wherein the heme-containing protein is isolated and lyophilized)(p. 1519/Material and Methods).  Proulx et al. disclose the resulting product, a tortilla (p. 1519/Tortilla Preparation).  
Here, masa harina is considered a flavor precursor (e.g. amino acids, sugars, corn oil) and a natural coloring agent.  Moreover, given masa harina is made from ground corn, the dry composition (i.e. feed additive) would be considered to comprise fiber.
	Given Proulx et al. disclose masa harina, a flour, and lyophilized leghemoglobin, it follows that the dry composition is a powder.  
	While Proulx et al. is silent with respect to an antioxidant, as evidenced by De La Parra et al., corn masa harina (i.e. corn that has undergone a nixtamalization process) is known to comprise antioxidants including beta-carotene (p. 4177/Abstract, p. 4181-4183/Discussion).
	Regarding the source of heme protein, i.e. plant, bacteria, fungus, algae, ciliate), the fact that the heme protein of Proulx et al. is not obtained from a bacterial source, a fungal source, an algal source or a ciliate source, does not change the claimed food additive comprising a heme protein.  Here, the source of the heme protein is not expected to impart distinctive structural characteristics to the claimed food additive; the patentability of the food additive is not limited by the source of heme protein. 
	Regarding claim 5, Proulx et al. disclose all of the claim limitations as set forth above.  Given Proulx et al. disclose an antioxidant, the limitations of claim 5 are satisfied.  
Regarding claim 10, Proulx et al. disclose all of the claim limitations as set forth above.  Given Proulx et al. disclose a dry composition (i.e. food additive) comprising masa harina which claim 10 are considered satisfied.  
Regarding claim 31, Proulx et al. disclose all of the claim limitations as set forth above.  Given Proulx et al. disclose a tortilla, since a tortilla could be used to replicate the function of meat, for example to roll up cream cheese for an appetizer, it necessarily follows a tortilla could be considered a meat replica.
Response to Arguments
Applicants’ arguments filed 15 July 2021 have been fully considered but they are not persuasive. 
Rejections under 35 U.S.C. §101 –
	Applicants explain claim 2 has been amended to recits “wherein the food additive composition is a powder or a liquid” and thus recites characteristics that are different from naturally occurring compositions.
	Note rejection under 35 U.S.C. 101 set forth above.  .  While a powder (e.g. spray-dried protein) or liquid (e.g. protein dispersed in a carrier such as water) form may not occur in nature, there is no indication that a heme-containing protein in liquid or powder form changes the structure, function or other properties of the heme-containing protein
Rejections under 35 U.S.C. 102 –
	See new grounds of rejection set forth above under 35 U.S.C. 103 in view of Proulx et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/            Primary Examiner, Art Unit 1759